Citation Nr: 0205448	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  92-02 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Evaluation of service-connected status post residuals, left 
knee anterior cruciate ligament reconstruction.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION


The veteran had active duty from July 1979 to July 1983, and 
from September 1987 to September 1990.

This appeal arises from a March 1991 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which granted service connection for 
status post residuals, left knee anterior cruciate ligament 
reconstruction, and assigned a 20 percent evaluation.  The 
veteran appealed the issue of entitlement to a higher 
evaluation.  The Board remanded the claim for additional 
development in August 1992, March 1994, May 1996 and August 
1999.

In March 1992, a hearing was held before C.W. Symanski, who 
is the member of the Board rendering the final determination 
in this claim and who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 
1991 & Supp. 1999).


FINDING OF FACT

The veteran's service-connected status post residuals, left 
knee anterior cruciate ligament reconstruction is productive 
of complaints of pain and weakness, retained screws in the 
knee, a range of motion ranging from 0 to -10 degrees of 
extension and 100 to 130 degrees of flexion, with minimal 
neurological impairment, atrophy and loss of strength, and no 
more than moderate recurrent subluxation or lateral 
instability.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
service-connected status post residuals, left knee anterior 
cruciate ligament reconstruction have not been met.    
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 4.1, 4.7, 4.71a, Diagnostic Code 5257 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA at the time of the decision on appeal, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West Supp. 2001).  The appellant 
was notified in the March 1992 rating decision that the 
evidence did not show that he had met the relevant criteria 
for a higher rating for his left knee disorder.  That is the 
key issue in this case, and the rating decision, as well as 
the statement of the case (SOC), and the supplemental 
statements of the case (SSOC's), informed the appellant of 
the evidence needed to substantiate his claim.  In addition, 
in March 1992, the veteran was afforded a hearing.  VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The Board concludes the 
discussions in the rating decision, SOC, SSOC's and the March 
1992 hearing informed the appellant of the information and 
evidence needed to substantiate this claim and complied with 
VA's notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C. 
§ 5103A (West Supp. 2001).  The Board has determined that 
this claim may be adjudicated without further development.  
The RO has obtained VA treatment records, as well as service 
medical records from the National Personnel Records Center.  
In addition, the appellant has been afforded a VA examination 
for the disability in issue.  In this regard, it appears that 
the veteran failed to report for an examination scheduled in 
November 1999.  All other identified treatment records have 
either been obtained, or are unavailable.  See e.g., letter 
from Jefferson Memorial Hospital, received in August 1996; VA 
Form 1991, dated in May 1997 (indicating that the Social 
Security Administration reported that the veteran is not 
entitled to benefits, and that they have no medical evidence 
for him); veteran's letter, received in September 1999 
(reporting that he has only received treatment for his knee 
from the St. Louis VA clinic).  The Board therefore finds 
that VA has done everything reasonably possible to assist 
him.  

Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support  of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

A review of the veteran's written statements, and the 
transcript of the veteran's hearing, held in March 1992, 
shows that he argues that a higher rating is warranted 
because he cannot stand for a long period of time due to left 
knee pain, he must wear a brace every day, and that the left 
knee is unstable and has produced atrophy.  It is further 
argued that the limitations of motion, to include problems 
with hyperextension, warrant a higher rating.    

The veteran's service medical records show that in January 
1989, he sustained a twisting injury to his left leg which 
resulted in a dislocated left patella.  He reinjured the left 
knee in April and July of 1989.  The diagnoses were left knee 
effusion, and status post left knee injury, respectively.  In 
October 1989, he underwent an arthroscopy of the left knee, 
with diagnoses of anterior cruciate ligament (ACL) deficient, 
left knee, chondromalacia, patella.  He subsequently 
underwent left knee ACL reconstruction surgery.  The 
veteran's separation examination report, dated in June 1990, 
indicates decreased left leg strength due to knee pain.  An 
accompanying report of medical history notes a deformed left 
knee and complaints of knee pain.

In March 1991, the RO granted service connection for status 
post residuals, left knee anterior cruciate ligament 
reconstruction.  This disability was evaluated as 20 percent 
disabling.  The RO assigned an effective date for service 
connection, as well as the 20 percent rating, of September 
14, 1990.  

The evidence for consideration in this case includes a VA 
examination report, dated in November 1990, which shows that 
the veteran complained of left knee swelling, weakness, 
numbness, instability and pain.  On examination, he could 
squat to 60 degrees of normal.  The left thigh was two 
centimeters (cm.) smaller than the right, and the left calf 
was about three cm. smaller than the right.  Quadriceps 
strength on the left was characterized as "good."  The left 
knee was about 1/2 cm. larger than the right, and was puffy but 
without fluid.  The ligaments were intact.  No grating was 
noted on manipulation.  An accompanying X-ray report for the 
left knee revealed postoperative changes with screws in the 
lateral femoral condyle and in the anterior tibia.  Bone 
alignment was anatomical, with no old fracture margins.  The 
report indicates that "No arthritis is seen."  

A VA spine examination report, dated in October 1992, shows 
that on examination, the veteran had 5/5 strength in his 
lower extremities, and sensory was intact to light touch.  An 
accompanying X-ray report for the left knee contains an 
impression noting that there were two screws in the proximal 
tibia and distal lateral femur consistent with ACL repair, 
and no evidence of bone or joint abnormalities.  The 
impression was "postoperative left knee."

A report from Yusef M. Chaudhry, M.D., dated in February 1993 
(apparently performed in conjunction with a state disability 
determination) shows that the veteran complained of left knee 
stiffness and pain.  On examination, he was wearing a left 
knee brace, and he walked favoring his left leg.  There was 
crepitation on motion.  There were two 10 cm. scars over the 
anterior left knee as well as the lateral aspect of the knee 
joint.  The left leg was shorter than the right leg by about 
an inch secondary to an inability to extend the knee.  There 
was no swelling or warmth.  There were no sensory or motor 
deficits.   Deep tendon reflexes (DTR's) were 2+, except 
diminished over both knees.  The impression was left knee 
surgery with possible post-traumatic osteoarthritis of the 
left knee.  

VA outpatient treatment reports, dated in 1997, show periodic 
treatment for complaints that included left knee pain and 
difficulty negotiating steps, and that the veteran was 
referred for physical therapy.  Reports dated in July 1997 
note that the left knee had extension to five degrees and 
flexion to 100 degrees, with no effusion, patellar grind or 
varus/valgus instability.  Motor strength was 5/5 in the 
lower extremities, bilaterally.  A second report notes 
decreased flexion to about 90 degrees.  The assessments 
included chronic left knee pain.  A July 1997 X-ray report 
contains an impression of no acute bony abnormality, status 
post left ACL repair.  An October 1997 report notes that knee 
flexion and extension were within normal limits, and a varus 
laxity of one cm. at 20 degrees and the neutral position.  
There was pain reported on passive motion.  The left knee 
displayed joint laxity with signs indicative of meniscal 
damage.  

A VA examination report, dated in July 1998, shows that the 
veteran complained of occasional left knee swelling, although 
the examiner noted that his complaints were confused with 
stiffness and pain during weather changes.  The veteran 
denied left knee buckling, locking or giving way.  He 
complained of stiffness  when walking on uneven surfaces and 
when first getting up to walk after sitting for 20 to 30 
minutes.  He reportedly wore a left knee brace when walking 
on rough or uneven surfaces.  At times he said he must take 
stairs one at a time, and he had left knee pain generally 
with cold weather, which was not constant.  On examination, 
there was no visible pain during walking, changing positions 
or during the course of the examination.  In the supine 
position, the left knee had extension to five degrees and 
flexion to 125 degrees, both actively and passively, with 
complaints of pain at the extreme of flexion.  The left knee 
had extension to zero degrees and flexion to 130 degrees with 
no pain.  The veteran walked with a slight limp and 
complained of pain at the extremes of motion.  There was 
slight patellofemoral crepitus during active and passive 
ranges of motion.  Both knees were 40 centimeters (cm.) in 
circumference.  The left thigh was 49.5 cm. and the right 
thigh was 52 cm.  The left calf was 40 cm. and the right calf 
was 40.5 cm.  There was no effusion or joint swelling.  There 
was a slight decrease of sensation to pin just lateral to the 
anterior scar.  There was no pivot shift, with no varus or 
valgus laxity of the left knee on bending and full extension, 
or with 30 degrees of flexion.  Strength in the left 
quadriceps was 4/5, and 5/5 in the left hamstrings.  Anterior 
tibial strength was 5/5 bilaterally.  Extensor hallucis 
longus strength was 5/5 bilaterally.  Taking into account the 
five degree flexion contracture, the legs were equal in 
length at 90 cm.  Deep tendon reflexes were 2/4 bilaterally 
at the knees.  There was some atrophy of the left calf and 
thigh when compared to the right.  X-rays revealed no 
degenerative change.  The relevant diagnosis was left knee 
pain with a history of ACL reconstruction for ACL 
instability.  The examiner noted that there was no 
instability of the left knee, and that there was chronic knee 
pain with some swelling over the head of the tibial 
interference screw.

VA outpatient treatment reports, dated between 2000 and 2001, 
show periodic treatment for complaints of pain, and 
instability when not using his knee brace, and that the 
veteran was advised to continue using his knee brace for any 
proprioceptive benefits, and continue NSAIDS.  In May 2001, 
the veteran was counseled to participate in physical therapy 
to strengthen his knee, but he declined, stating that he had 
knee exercises at home.  A June 2000 report notes that there 
was a full range of motion in the knees, with crepitus.  A VA 
X-ray report for the knees, dated in October 2000, shows that 
there was no evidence of fracture, dislocation or bony 
destruction, that the knee joint spaces were preserved, and 
that there were postoperative changes in the left knee with 
metallic screws in the distal femur and proximal tibia, with 
a fabella on the left.  The impressions were postoperative 
changes, left knee, otherwise unremarkable.  

The December 2000 report notes complaints of the left knee 
giving way once a day, and that the veteran denied swelling, 
locking or catching.  On examination, there was no varus or 
valgus instability.  He was given an injection for pain.  The 
relevant assessments included ACL reconstruction and chronic 
bilateral knee pain.  A November 2001 report notes complaints 
of knee pain during weather changes, a minimal history of 
instability and no giving way, clicking, popping or locking.  
On examination, the left knee had extension to 10 degrees and 
flexion to 110 degrees.  The knee was stable to a/p (anterior 
and posterior) and varus/valgus stress.  There was no 
effusion.  He was advised to continue strengthening his left 
knee.  

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such a case it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Accordingly, the issue is whether the veteran is 
entitled to a rating in excess of 20 percent for the time 
period from September 14, 1990 to the present.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2001).  

It is permissible to evaluate a veteran's service-connected 
disabilities under provisions of the schedule which pertain 
to a closely-related disease or injury which is analogous in 
terms of the function affected, anatomical localization and 
symptomatology.  38 C.F.R. § 4.20 (2001).  In this case, 
under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257, a 20 
percent evaluation is warranted where there is moderate 
recurrent subluxation or lateral instability.  A 30 percent 
rating is warranted for severe recurrent subluxation or 
lateral instability.  

The Board finds that the clinical findings of record do not 
reveal a left knee disability picture that warrants an 
evaluation in excess of the currently assigned 20 percent 
rating under 38 C.F.R. § 4.71a, DC 5257.  See 38 C.F.R. 
§ 4.7.  In this case, the overwhelming majority of the 
evidence shows that there were either no, or minimal, 
findings of instability.  Accordingly, the Board finds that 
the evidence does not show that the veteran's left knee is 
manifested by severe recurrent subluxation or lateral 
instability such that a rating in excess of 20 percent is 
warranted under DC 5257, and that the claim must be denied.  
The Board notes that since DC 5257 is not predicated on loss 
of range of motion, 38 C.F.R. §§ 4.40 and 4.45, as 
interpreted in  DeLuca v. Brown, 8 Vet. App. 202 (1995), do 
not apply.  Johnson v. Brown, 9 Vet. App. 7 (1996). 

A rating in excess of 20 percent is not warranted under any 
other potentially applicable diagnostic code.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  Under 38 C.F.R. § 
4.71a, DC's 5260 and 5261, which address limitation of motion 
of the knee, a 30 percent rating is warranted when flexion is 
limited to 15 degrees or where extension is limited to 20 
degrees.  

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71.  Normal 
extension and flexion of the knee is from 0 to 140 degrees.  

In this case, the ranges of motion in the veteran's left knee 
range from zero to five degrees of extension and to 10 
degrees of extension on outpatient treatment in November 
2001, and from 100 to 130 degrees of flexion (there is a 
single report of flexion limited to about 90 degrees in a 
July 1997 VA outpatient treatment report).  Therefore, the 
criteria for a rating in excess of 20 percent under either DC 
5260 or DC 5261 have not been met.  

The Board notes that the veteran has reported that he has 
pain and weakness in his left knee.  VA is required to take 
pain symptoms into account, to the extent these symptoms are 
supported by adequate pathology, particularly in ratings 
involving limitation of range of motion.  38 C.F.R. §§ 4.40 
and 4.45; see also DeLuca v. Brown , 8 Vet. App. 202, 204-206 
(1995); VAGCOPPREC 9-98, 63 Fed. Reg. 56704 (1998).  In this 
case, the veteran has complained of left knee pain, 
tenderness and weakness.  However, there is insufficient 
medical evidence of functional loss, reflected in such 
symptoms as neurological impairment, effusion, laxity, 
atrophy or loss of strength.  For example, the findings 
regarding sensation, reflexes, atrophy and strength generally 
indicate that there is little or no neurological impairment 
or atrophy, with mild loss of sensation in some areas, and 
muscle strength of 4/5 or greater in the left lower 
extremity.  See e.g., Dr. Chaudhry's February 1993 report, 
October 1992 and July 1998 VA examination reports, July 1997 
VA outpatient treatment report.  Therefore, there is 
insufficient evidence of functional loss due to left knee 
pathology to support a conclusion that the loss of motion in 
the left knee more nearly approximates the criteria for a 30 
percent rating under either DC 5260 or DC 5261, even with 
consideration of 38 C.F.R. §§ 4.40 and 4.45.  Accordingly, 
the claim must be denied.

Finally, the Board has considered whether a separate rating 
could be granted for arthritis, in addition to his rating 
under DC 5257.  See VAOPGCPREC 23-97; 62 Fed. Reg. 63604 
(1997).  In this regard, there is a notation in the November 
2001 VA outpatient treatment report to the effect that X-rays 
from 1998 demonstrated early oa (osteoarthritis) of the left 
knee.  However, it does not appear that the examiner had the 
1998 X-ray report for review, and in any event, a review of 
this X-ray report shows that the veteran's knee was unchanged 
from July 1997 studies (which did not show arthritis).  The 
impression in the July 1998 X-ray report was "no significant 
change."  In addition, a review of the other X-ray reports, 
including the latest one in October 2000, shows that 
arthritis has never been established by X-ray findings.  See 
38 C.F.R. § 4.71a, DC 5003.  Therefore, the preponderance of 
the evidence shows that the veteran does not have left knee 
arthritis, and a separate rating for left knee arthritis is 
therefore not warranted.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the impairment resulting from the veteran's service-connected 
status post residuals, left knee anterior cruciate ligament 
reconstruction warrants no higher than a 20 percent rating.  
Accordingly, the Board finds that the impairment resulting 
from the veteran's service-connected status post residuals, 
left knee anterior cruciate ligament reconstruction warrants 
no higher than a 20 percent rating.  

In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the appellant's claim, such rule is not 
for application in this case.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 20 percent for service-connected status 
post residuals, left knee anterior cruciate ligament 
reconstruction is denied.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

